EXHIBIT 10.2

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of July 12, 2005, by and among I2 TELECOM INTERNATIONAL, INC., a Washington
corporation (the “Company”), and each of the buyers listed on the signature
pages hereto (each a “Buyer” and, collectively, the “Buyers”).

 

IN CONSIDERATION of the mutual promises and covenants set forth herein, and
intending to be legally bound, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement dated as of even date hereof, by and among the Company and each of the
Buyers (the “Securities Purchase Agreement”). As used in this Agreement, the
following terms shall have the meanings set forth below:

 

(a) “1933 Act” shall mean the Securities Act of 1933, as amended

 

(b) “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(c) “Common Stock” shall mean the Company’s common stock, no par value per
share.

 

(d) “Holder” shall mean any Buyer who holds Registrable Securities and any
holder of Registrable Securities to whom the rights conferred by this Agreement
have been transferred in compliance with Section 5(b) of the Securities Purchase
Agreement.

 

(e) “Other Shareholders” shall mean persons who, by virtue of agreements with
the Company other than this Agreement, are entitled to include their securities
in certain registrations hereunder.

 

(f) “Registrable Securities” shall mean, as of the date in question: (i) all of
the Conversion Shares, (ii) all of the Warrant Shares, (iii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing and (iv) any
additional shares of Common Stock issuable as a result of any anti-dilution
adjustment to the Preferred Shares and the Warrants; provided, however, that a
Registrable Security ceases to be a Registrable Security when (A) it is
registered under the 1933 Act; (B) it is sold or transferred in accordance with
the requirements of Rule 144 (or similar provisions then in effect) promulgated
by the SEC under the 1933 Act (“Rule 144”); or (C) it is eligible to be sold or
transferred under Rule 144.



--------------------------------------------------------------------------------

(g) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the 1933 Act and applicable rules and regulations thereunder and
the declaration or ordering of the effectiveness of such registration statement.

 

(h) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include: (i) Selling Expenses; (ii) the
compensation of regular employees of the Company, which shall be paid in any
event by the Company; and (iii) blue sky fees and expenses incurred in
connection with the registration or qualification of any Registrable Securities
in any state, province or other jurisdiction in a registration pursuant to
Section 2 hereof to the extent that the Company shall otherwise be making no
offers or sales in such state, province or other jurisdiction in connection with
such registration.

 

(i) “Restricted Securities” shall mean any Registrable Securities required to
bear the legend set forth in Section 5(b) of the Securities Purchase Agreement.

 

(j) “Rule 145” shall mean Rule 145 as promulgated by the SEC under the 1933 Act,
as such Rule may be amended from time to time, or any similar successor rule
that may be promulgated by the SEC.

 

(k) “SEC” shall mean the Securities and Exchange Commission.

 

(l) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.

 

2. Registration.

 

(a) Right to Piggyback. If at any time prior to the three-year anniversary of
the date hereof the Company shall determine to register any shares of Common
Stock for its own account or the account of any other Person, other than a
registration relating solely to employee benefit plans, or a registration
relating solely to a Rule 145 transaction, or a registration on any registration
form that does not permit secondary sales, then the Company will:

 

(i) promptly give to each Holder written notice thereof, which notice briefly
describes the Holders’ rights under this Section 2 (including notice deadlines);

 

(ii) use its best efforts to include in such registration (and any related
filing or qualification under applicable blue sky laws), except as set forth in
Section 2(b) below, and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by any
Holder and received by the Company within ten (10) days

 

2



--------------------------------------------------------------------------------

after the written notice from the Company described in clause (i) above is
mailed or delivered by the Company, provided that such Holders shall have
requested for inclusion in such registration at least ten percent (10%) of the
aggregate number of the Registrable Securities which have been issued to the
Holders prior to the date of such written request. Such written request may
specify all or a part of a Holder’s Registrable Securities; and

 

(iii) keep such registration effective for a period of one hundred twenty
(120) days or until the Holder or Holders have completed the distribution
described in the registration statement relating thereto, whichever first
occurs.

 

(b) Underwriting. If the registration of which the Company gives written notice
pursuant to Section 2(a)(i) is for a registered public offering involving an
underwriting, the Company shall so advise the Holders as a part of the written
notice given pursuant to Section 2(a)(i). In such event, the right of any Holder
to registration pursuant to Section 2(a) shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company. Notwithstanding any other provision of this Section 2, if the
representative of the underwriters advises the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the representative may (subject to the limitations set forth below) exclude all
Registrable Securities from, or limit the number of Registrable Securities to be
included in, the registration and underwriting. The Company shall so advise all
Holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated first to the Company for securities being sold for its own
account and thereafter as set forth in Section 9. If any person does not agree
to the terms of any such underwriting, then such person shall be excluded
therefrom by written notice from the Company or the underwriter. Any Registrable
Securities or other securities excluded or withdrawn from such underwriting
shall be withdrawn from such registration. If shares are so withdrawn from the
registration and if the number of shares of Registrable Securities to be
included in such registration was previously reduced as a result of marketing
factors, then the Company shall then offer to all persons who have retained the
right to include securities in the registration the right to include additional
securities in the registration in an aggregate amount equal to the number of
shares so withdrawn, with such shares to be allocated among the persons
requesting additional inclusion in accordance with Section 9.

 

(c) Right to Demand Registration. Upon written request by Holders of at least a
majority of the Registrable Securities delivered to the Company at any time
after one hundred eighty (180) days after the date hereof, which request demands
that the Company prepare and file a registration under the Securities Act
covering the resale of all or part of the Registrable Securities, the Company
shall use its best efforts to prepare and file a registration

 

3



--------------------------------------------------------------------------------

statement under the Securities Act covering the resale of such Registrable
Securities that the Company has been so requested to register pursuant to this
Section 2(c) within forty-five (45) days after receipt of such request;
provided, however, that the Company shall not be obligated to file more than one
(1) registration pursuant to this Section 2(c); and provided, further, that the
Company may delay the filing of such registration during the 90-day period
immediately following the commencement of any underwritten public offering of
the Company’s equity securities. The Company may include in a registration filed
pursuant to this Section 2(c) other securities of the Company for sale, for the
Company’s account or for the account of any other Person. The Company will keep
such registration filed pursuant to this Section 2(c) effective for a period of
one hundred twenty (120) days or until the Holder or Holders have completed the
distribution described in such registration statement relating thereto,
whichever first occurs.

 

3. Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to Section 2 hereof
shall be borne by the Company. All Selling Expenses relating to securities so
registered shall be borne by the Holders of such securities pro rata on the
basis of the number of shares of securities so registered on their behalf.

 

4. Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 2 hereof, the Company will keep each Holder advised
in writing as to the initiation of each registration and as to the completion
thereof. At its expense, the Company will use its best efforts to:

 

(a) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
registration statement;

 

(b) furnish such number of prospectuses and other documents incident thereto,
including any amendment of or supplement to the prospectus, as a Holder from
time to time may reasonably request;

 

(c) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and at the request of any such Holder, prepare and furnish to such Holder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing; provided, however,
the Company shall not be

 

4



--------------------------------------------------------------------------------

obligated to prepare and furnish any such prospectus supplements or amendments
relating to any material nonpublic information at any such time as the Board of
Directors of the Company has determined that, for good business reasons, the
disclosure of such material nonpublic information at that time is contrary to
the best interests of the Company in the circumstances and is not otherwise
required under applicable law (including applicable securities laws);

 

(d) cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange and/or included in any national quotation
system on which similar securities issued by the Company are then listed or
included;

 

(e) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration; and

 

(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC.

 

5. Indemnification.

 

(a) The Company will indemnify each Holder, each of such Holder’s officers,
directors, partners, legal counsel and accountants and each person controlling
such Holder within the meaning of Section 15 of the 1933 Act, as applicable,
with respect to which registration, qualification, or compliance has been
effected pursuant to Section 2, and each underwriter, if any, and each person
who controls within the meaning of Section 15 of the 1933 Act any underwriter,
against all expenses, claims, losses, damages, and liabilities (or actions,
proceedings, or settlements in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular, or other document (including any related
registration statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the 1933 Act or any rule or regulation thereunder applicable to the
Company or relating to action or inaction required of the Company in connection
with any such registration, qualification, or compliance, and will reimburse
each such Holder, each of its officers, directors, partners, legal counsel and
accountants and each person controlling such Holder, each such underwriter, and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability, or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder or underwriter and stated to be specifically for use therein. It is
agreed that the indemnity agreement contained in this Section 5(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).

 

5



--------------------------------------------------------------------------------

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration, qualification, or compliance is
being effected, indemnify the Company, each of its directors, officers,
partners, legal counsel and accountants and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of Section 15 of the
1933 Act, each other such Holder and Other Shareholder, and each of their
officers, directors, and partners, and each person controlling such Holder or
Other Shareholder, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular, or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and such Holders, Other Shareholders, directors, officers, partners,
legal counsel, and accountants, persons, underwriters, or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case to the extent, but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein; provided,
however, (i) that the obligations of such Holder hereunder shall not apply to
amounts paid in settlement of any such claims, losses, damages, or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld) and
(ii) that in no event shall any indemnity under this Section 5(b) exceed the
gross proceeds from the offering received by such Holder.

 

(c) Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
of a release to such Indemnified Party from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

6



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
conduct, statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by the Indemnifying Party and the Indemnified Party in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control.

 

6. Information by Holder. Each Holder of Registrable Securities shall furnish to
the Company such information regarding such Holder and the distribution proposed
by such Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification, or
compliance referred to in this Section 6.

 

7. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC that may permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best efforts to:

 

(a) make and keep adequate public information regarding the Company available as
those terms are understood and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act; and

 

(c) so long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the 1933 Act and
the 1934 Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

 

7



--------------------------------------------------------------------------------

8. Notice to Discontinue; Notice by Holders.

 

(a) Notice to Discontinue. Each Holder agrees that, upon receipt of any notice
from the Company of any event of the kind described in Section 4(c), the Holder
will discontinue disposition of Registrable Securities until the Holder receives
copies of the supplemented or amended prospectus contemplated by Section 4(c).
In addition, if the Company requests, the Holder will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in the
Holder’s possession, of the prospectus covering the Registrable Securities
current at the time of receipt of such notice. If the Company gives any such
notice, then the time period mentioned in Section 2(a)(iii) shall be extended by
the number of days elapsing between the date of notice and the date that each
Holder who has included Registrable Securities in such registration receives the
copies of the supplemented or amended prospectus contemplated in Section 4(c).

 

(b) Notice by Holders. Whenever the Holders have requested that any Registrable
Securities be registered pursuant to this Agreement, those Holders shall notify
the Company, at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act, of the happening of any event, which as to any
Holder is: (i) to its respective knowledge; (ii) solely within its respective
knowledge; and (iii) solely as to matters concerning that Holder, as a result of
which the prospectus included in the registration statement, then in effect,
contains an untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
then existing, not misleading.

 

9. Allocation of Registration Opportunities. In any circumstance in which all of
the Registrable Securities and other shares of the Company with registration
rights (the “Other Shares”) requested to be included in a registration
contemplated by Section 2(a) cannot be so included as a result of limitations of
the aggregate number of shares of Registrable Securities and Other Shares that
may be so included, the number of shares of Registrable Securities and Other
Shares that may be so included shall be allocated, subject to the registration
rights applicable to the Other Shares which shall control in event of a conflict
with provisions hereof, among the Holders and Other Shareholders requesting
inclusion of shares pro rata on the basis of the number of shares of Registrable
Securities and Other Shares held by such Holders and Other Shareholders;
provided, however, that such allocation shall not operate to reduce the
aggregate number of Registrable Securities and Other Shares to be included in
such registration, if any Holder or Other Shareholder does not request inclusion
of the maximum number of shares of Registrable Securities and Other Shares
allocated to such Holder or Other Shareholder pursuant to the above-described
procedure, then the remaining portion of such allocation shall be reallocated
among those requesting Holders and Other Shareholders whose allocations did not
satisfy their requests pro rata on the basis of the number of shares of
Registrable Securities and Other Shares which would be held by such Holders and
Other Shareholders, assuming conversion, and this procedure shall be repeated
until all of the shares of Registrable Securities and Other Shares which may be
included in the registration on behalf of the Holders and Other Shareholders
have been so allocated.

 

8



--------------------------------------------------------------------------------

10. Miscellaneous.

 

(a) Delay of Registration. No Holder shall have any right to take any action to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.

 

(b) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

(c) Entire Agreement; Amendment; Waiver. This Agreement and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with regard to the subject hereof. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated, except by
a written instrument signed by the Company and the Holders of at least fifty-one
percent (51%) of the Registrable Securities and any such amendment, waiver,
discharge or termination shall be binding on all the Holders, but in no event
shall the obligation of any Holder hereunder be materially increased, except
upon the written consent of such Holder.

 

(d) Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, or delivered personally by hand or nationally recognized
courier addressed: (i) if to a Holder, as indicated in the stock records of the
Company or at such other address as such Holder shall have furnished to the
Company in writing, or (ii) if to the Company, at 1800 Abernathy Road, Suite
1800, Atlanta, Georgia 30328, Attn: Chief Financial Officer, or at such other
address as the Company shall have furnished to each Holder in writing, together
with a copy to Rogers & Hardin LLP, 2700 International Tower, 229 Peachtree
Street, Atlanta, Georgia 30303, Attn: Robert C. Hussle, Esq. All such notices
and other written communications shall be effective on the date of mailing or
delivery.

 

(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Holder, shall be cumulative and not alternative.

 

9



--------------------------------------------------------------------------------

(f) Rights; Severability. Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holders. In case any provision of the Agreement shall be invalid, illegal
or

 

unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

(g) Information Confidential. Each Holder acknowledges that the information
received by them pursuant hereto may be confidential and for its use only, and
it will not use such confidential information in violation of the 1934 Act or
reproduce, disclose or disseminate such information to any other person (other
than its employees or agents having a need to know the contents of such
information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

 

(h) Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

(i) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in any number of counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

(j) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Georgia without reference to Georgia’s choice of law rules and each of the
parties hereto hereby consents to personal jurisdiction in any federal or state
court in the State of Georgia.

 

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

i2 TELECOM INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[SIGNATURE PAGE OF BUYERS FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Name of Buyer Entity:                                         
                        

Signature of Authorized Signatory of Buyer Entity:
                                        
                                             

Name of Authorized Signatory:                                         
                                              Title of Authorized Signatory:
                                        
                                               

 

[SIGNATURE PAGES CONTINUE]

 

12